NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 22-1453
                                       ___________

                               ARTHUR SCOTT PRELLE,
                                            Appellant

                                             v.

      UNITED STATES OF AMERICA, By Arthur Scott Prelle; CHIEF EXECUTIVE
     OFFICER OF NEW JERSEY; TREASURER OF THE STATE OF NEW JERSEY;
                UNITED STATES DEPARTMENT OF TREASURY;
                    TRUSTEES FOR RE789806284US-0022
                   ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3:16-cv-05447)
                      District Judge: Honorable Michael A. Shipp
                      ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   November 1, 2022
              Before: MCKEE, HARDIMAN, and PORTER, Circuit Judges
                               *



                           (Opinion filed: November 16, 2022)

                                        _________

                                       OPINION **
                                       _________



*
    Judge McKee assumed senior status on October 21, 2022.
**
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Arthur Scott Prelle, proceeding pro se, appeals an order of the United States

District Court for the District of New Jersey granting the defendants’ motions to dismiss

his second amended complaint. For the following reasons we will affirm.

       As noted by the District Court, Prelle’s submissions are “far from a paragon of

clarity.” D.Ct. ECF No. 102 at 2. In his initial pleadings, Prelle made confusing and

convoluted allegations appearing to assert the creation of a trust by virtue of his birth and

the issuance of his birth certificate by the State of New Jersey. Prelle alleged that the

“obligor/trustee Chief Executive Officer of ‘New Jersey, State Of’ [had] failed its duties

of any response or accounting” for the alleged trust and had “usurped [the] rights of

beneficiary to said trust(s)[.]” D.Ct. ECF No. 11 at 20. Prelle further alleged that the

Treasurer of the United States had “wrongly converted” certain “property made by and

certified by the full faith and credit of the United States of America . . . for the benefit of

complainant Arthur.” Id. at 5. Prelle sought a wide-range of relief, including but not

limited to an unspecified judgment in “gold dollars as defined by the ‘The Coinage Act’

of April 2, 1792,” a finding that former President Barack Obama lacks United States

citizenship, and an order rescinding and revoking laws granting rights to gay and/or

transgender citizens. Id. at 34-37.

       On motion of the defendants, the District Court dismissed the amended complaint

without prejudice, finding that it failed to provide a “short and plain statement of the
                                               2
claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The District

Court provided Prelle “one final opportunity to amend his pleading and address the

deficiencies identified” by the court. D.Ct. ECF No. 102 at 6.

       Prelle filed a second amended complaint, D.Ct. ECF No. 111, and the defendants

again moved to dismiss. The District Court granted the motion, finding that the second

amended complaint “still runs afoul of Rule 8(a).” D.Ct. ECF No. 121 at 3. The District

Court noted that “the factual allegations remain incomprehensible,” and that Prelle

pointed to “no law or statute, state or federal, that entitles him to any relief from

Defendants.” D.Ct. ECF No. 121 at 3-4. Finding that any further amendment would be

futile, the District Court dismissed the second amended complaint with prejudice. Id. at

4. Prelle filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

dismissal of a complaint for failure to comply with the requirements of Rule 8 for an

abuse of discretion. In re Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996).

Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Each averment

must be “simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). “Taken together,” Rules

8(a) and 8(d)(1) “underscore the emphasis placed on clarity and brevity by the federal

pleading rules.” Westinghouse, 90 F.3d at 702. A complaint must contain sufficient

clarity “‘to avoid requiring a district court or opposing party to forever sift through its

pages in search’ of the nature of the plaintiff’s claim[.]” Glover v. FDIC, 698 F.3d 139,
                                               3
147 (3d Cir. 2012) (quoting Jennings v. Emry, 910 F.2d 1434, 1436 (7th Cir. 1990)).

While a court should liberally construe the pleadings of a pro se plaintiff, the complaint

must still comply with the pleading requirements of Rule 8. See Mala v. Crown Bay

Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (noting that “pro se litigants still must

allege sufficient facts in their complaint to support a claim”).

         We conclude that the District Court did not abuse its discretion in dismissing

Prelle’s second amended complaint under Rule 8. Prelle’s second amended complaint,

replete with antiquated legal language often associated with the “sovereign-citizen”

movement, remains mostly incomprehensible. It again lacked a “short and plain”

statement of Prelle’s claims against the defendants and was insufficient “to give the

adverse part[ies] fair notice of the claim[s] asserted so as to enable [them] to answer and

prepare for trial.” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Further,

Prelle’s blanket assertions and conclusory allegations regarding the defendants’

interference in a trust inuring to his benefit do not constitute well-pleaded factual

allegations and are insufficient, by themselves, to establish a claim to relief that rises

above the speculative level. See Renfro v. Unisys Corp., 671 F.3d 314, 320 (3d Cir.

2011). Under these circumstances, the District Court also did not err in denying Prelle

further leave to amend. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.

2002).




                                               4
       Accordingly, we will affirm the judgment of the District Court. 1




1
 To the extent that Prelle is appealing the District Court’s denial of his motions to seal,
we discern no abuse of discretion in the District Court’s decisions. See In re Cedent
Corp., 260 F.3d 183, 197 (3d Cir. 2001) (providing that review of an order denying a
motion to seal is for abuse of discretion). To the extent Prelle’s submissions to this Court
seek any additional relief, his requests are denied.
                                               5